DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, a vehicle lamp with an incident lens unit comprising a plurality of incident lenses, an exit lens that comprises a plurality of exit lenses, and “a shield unit that obstructs a part of the light incident from the incident lens unit from travelling toward each of the plurality of exit lenses, wherein the shield unit comprises a plurality of shields, each of the plurality of shields corresponding to an incident lens among the plurality of incident lenses or an exit lens among the plurality of exit lenses, wherein an upper end of each of the plurality of shields comprises: a horizontal part that extends horizontally from a center of the upper end toward an adjacent shield in a left or right direction; and a connection part that extends from the horizontal part toward the adjacent shield at an angle different from the horizontal part, and wherein connection parts of adjacent shields are connected to each other without a height difference.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Kim et al., (KR 20190012438 A, all citations will be made to the English language translation provided by Google Patents) discloses a vehicle lamp with an incident lens unit with a plurality of incident lenses (200, Fig. 1), an exit lens unit comprising a plurality of exit lenses (300, Fig. 1), and a shield unit (400, Fig. 1) comprising a plurality of shields. 
However, Kim does not disclose the specific details that each shield that corresponds to an incident lens or an exit lens is connected to an adjacent shield and that the connection parts are connected to each other without a height difference.
Applicants’ arguments in pages 7-10 of the Remarks filed 4/15/2022 was found to be persuasive.
The remaining Claims are allowed due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875